DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites that the pores are depressed inwards from an outer surface by a “predetermined depth.”  This is considered to be indefinite because there is no indication of how a “predetermined” depth is determined nor is there guidance such as how the pores are made in the specification.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson et al (US 6074773).  Regarding claim 1, the reference is directed to an electrode for a fuel cell and a method of manufacturing.  The method comprises the steps of preparing a catalyst comprising a porous carrier and a catalyst material (col. 5/line 64); subjecting the catalyst, a solvent, and an ionomer to a vacuum and/or an elevated pressure (abstract, col. 6/line 28), and infiltrating the ionomer into pores of the carrier (abstract).  Regarding the limitation of introducing the catalyst, solvent and ionomer “into a chamber,” such action would inherently be carried out at least in the case of using a vacuum impregnation method, as a sealed chamber would be necessary to create the disclosed vacuum conditions.  Regarding claim 2, the carrier is carbon black (col. 5/line 63).  Regarding claim 4, the catalyst is Pt (col. 5/line 64).  Regarding claim 6, the solvent is water (col. 6/line 29).  Regarding claim 7, the ionomer comprises perfluorosulfonic acid (col. 6/line 29).  Regarding claim 9, the infiltrating step comprises stirring (col. 6/line 12) while under vacuum.  Further, the step of applying pressure while stirring is considered to be anticipated; the reference teaches that impregnation may happen under vacuum, pressure, or both sequentially (col. 3/line 66, col. 5/line 40).  Regarding claim 14, the catalyst metal is coupled to the outer surface of the carrier and to an inner surface of each of the pores, and the ionomer contacts catalyst coupled to the inner surface (col. 2, line 35 et seq.).  Regarding claim 15, a catalyst slurry is coated on a substrate to manufacture an electrode (col. 6/line 42).  
	Thus, the instant claims are anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 8, 10-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al.
	The reference is applied to claims 1, 2, 4, 6, 7, 9, 14 and 15 for the reasons stated above.  However, the reference does not expressly teach the average diameter of the pores being 5-30 nm (claim 3), the order of the steps recited in claim 5, the radius of gyration of the polymer (claim 8), the parameters of the impregnation under pressure (claims 10-13), the particular electrode coating method (claim 17), or the drying parameters of the electrode (claim 18).
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because in the case of claim 3, the reference teaches that the pores have “aperture sizes less than 0.1 micron” (col. 2/line 6).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  The claimed average diameter of 5-30 nm is therefore rendered obvious.
	Regarding claim 5, this claim recites that the catalyst is introduced into the chamber, a negative pressure is applied, and the solvent and ionomer are introduced into the chamber together with inert gas.  Claim 12 also recites that inert gas is introduced into the chamber to apply pressure.  These limitations are rendered obvious based on the disclosure that the vacuum and pressure application can happen sequentially (col. 3/line 66), and further, it is taught that “the electrocatalyst particles may be subjected to reduced pressure or a vacuum to evacuate the pores and then contacted with the impregnant” (emphasis added) (col. 3/line 60).  These disclosures suggest the method of applying the vacuum to the catalyst particles first, then contacting with solvent and ionomer under pressure after the particles are evacuated.  Further, the use of inert gas to apply pressure to a mixture would be obvious to one skilled in the art as this is a well known method of creating/applying gas pressure.  Accordingly, the claims are rendered obvious. 
	Regarding claim 8, which recites that the “radius of gyration” of the polymer is 5 nm or less, it would be obvious to use a polymer with small enough chain size (or molecular weight) so as to fit into the micropores of Wilkinson et al.  Accordingly, the claimed range would be rendered obvious.  
	Regarding claims 10, 11, and 13, these claims recite parameters of the pressure application process.  It would be obvious to apply heat at a temperature above room temperature, as recited in claim 10, as this would improve mixing and lower mixture viscosity.  Further, the position is taken that claim 10 further limits an optional component (heat application) of claim 9 and therefore is also met by the reference for this additional reason.  Regarding claim 11, the disclosure of “elevated pressure” throughout the reference renders obvious the claimed range of 2-200 bar, as it would be well within the skill of the art to use a pressure in the range of, e.g., 2-10 bar to carry out the claimed process.  Regarding claim 13, the reference teaches a stirring time under vacuum of 3 hours (col. 6/line 20).  However, the claimed range of 24-48 hours under pressure would be rendered obvious as it would be within the skill of the art to provide as long a time as necessary to complete a satisfactory impregnation of the ionomer. 
	Regarding claim 17, this claim recites various coating methods of the catalyst ink on a substrate.  Several of these methods (screen printing, doctor blade, slot die) are very well known and this claim is therefore rendered obvious.
	Regarding claim 18, the drying conditions of the electrode can be routinely optimized by one skilled in the art and the claimed ranges of time and temperature therefore do not distinguish over the reference.  

	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. in view of Burton et al (US 20170033369).
	Wilkinson et al. is applied to claims 1, 2, 4, 6, 7, 9, 14 and 15 for the reasons stated above.  However, the reference does not expressly teach that the substrate on which the catalyst ink is coated is release paper comprising one of PEN, PET, or PTFE, as recited in claim 16.
	Burton et al. is directed to a catalyst layer for a fuel cell.  In [0090], the reference teaches that the electrodes are made by a process of depositing catalyst ink on a PTFE decal transfer substrate, and then laminated to a membrane to form a membrane electrode assembly. 
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to use PTFE release paper in the method of Wilkinson et al.


Conclusion

Kwon et al (US 20100087309) is cited as being a potential 102-type reference on claim 1; it teaches a vacuum ionomer impregnation process into a catalyst in [0010]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 10, 2022